USDC IN/ND case 3:19-cv-00457-JD-MGG document 15 filed 08/28/20 page 1 of 7


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JAY STOKES,

                      Petitioner,

                      v.                           CAUSE NO.: 3:19-CV-457-JD-MGG

 WARDEN,

                     Respondent.

                                 OPINION AND ORDER

       Jay Stokes, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary proceeding at Indiana State Prison (ISP 18-08-0156), in which

he was found guilty of engaging in an unauthorized financial transaction in violation of

Indiana Department of Correction (“IDOC”) disciplinary offense B-220. (ECF 1.) Among

other sanctions, he lost 30 days of earned-timed credits. (Id.)

       The charges were initiated on August 14, 2018, when IDOC Investigation and

Intelligence Analyst Brittany White wrote a conduct report stating as follows:

       On 8/14/2018, at approximately 7:10, I, Brittany White – I&I Analyst, was
       reviewing a live phone call between Offender Jay Stokes DOC #113391,
       and Robin Reyes. During my review, I heard Ms. Reyes give Offender
       Stokes a series of numbers. Below is information added on 10/12/2018 at
       approximately 9:40 due to rehearing, per the IDOC Staff Counsel – Robert
       Allega.

       At the beginning of the call, Ms. Reyes tries to give Offender Stokes
       numbers referred to as a “phone number” but the offender spoke over her,
       as to stop her from speaking. At the end of this call, Ms. Reyes is asked by
       Offender Stokes, “Did you get that?” At first, Ms. Reyes does not
       understand the request and then leaves to go get the number. Offender
       Stokes came to I&I and provided I&I Staff with two numbers which he
USDC IN/ND case 3:19-cv-00457-JD-MGG document 15 filed 08/28/20 page 2 of 7


        claimed to be phone numbers. Per Offender Stokes on a later date, I&I
        Staff called to verify the numbers to which one was not a verifiable
        number and the other provided was for a woman from out of state
        claiming she has never heard of or spoken to Offender Stokes. On October
        12, 2018, at approximately 9:30 a.m., I, Brittany White, ran the numbers
        provided through a Bin Database with the first six numbers of the
        provided numbers and verified that if the 1 (the first number in the
        sequence) is removed, the number is a verified debit number. This
        suggested that the Offender and Ms. Reyes were trying to simulate a
        phone number by adding the one in front of the series of numbers.

(ECF 5-1). Confidential information from Analyst White’s investigation was also

submitted. (ECF 7.)

        On October 17, 2018, Mr. Stokes was formally notified of the charge. 1 (ECF 5-2.)

He pled not guilty and requested a lay advocate, and one was appointed for him. (Id.;

ECF 5-3.) He requested Investigator Bill Lessner as a witness to state that he “came to

him and gave him 2 #’s which were phone #’s, which [Investigator Lessner] called to

verify they [were] actual phone #’s.” (ECF 5-2.) As for physical evidence, he requested

that the hearing officer “relisten to audio of the 6 numbers given, to verify they aren’t

green dot #’s.” 2 (Id.) He also requested that the hearing officer “verify how many #’s in

a green dot[.]” (Id.) A statement was obtained from Investigator Lessner, who stated as




        1 Documents contained in respondent’s confidential Exhibit H (ECF 7) reflect that Mr. Stokes was
originally charged and found guilty shortly after the phone call occurred, but the agency opted to grant
him a new hearing based on his administrative appeals. The second time, more detail was added to the
conduct report to give context to the charge that Mr. Stokes had received numbers during the phone call
that were believed to be a debit card number. The court notes that double jeopardy principles do not
apply in the prison disciplinary context. Meeks v. McBride, 81 F.3d 717, 722 (7th Cir. 1996).

        “Green Dot” is a type of prepaid debit card. See Swann v. Superintendent, No. 3:14CV1920-PPS,
        2

2015 WL 1208879, at *1 (N.D. Ind. Mar. 17, 2015).


                                                   2
USDC IN/ND case 3:19-cv-00457-JD-MGG document 15 filed 08/28/20 page 3 of 7


follows: “Stokes gave me two sets of numbers to check. I do not know if these numbers

were the same ones he was given a conduct for.” (ECF 5-4.)

       On October 19, 2018, a hearing was held on the charge. (ECF 5-5.) Mr. Stokes

stated as follows in his defense: “How can this be different from the first CR. How can

you check #’s by changing them. I don’t understand this.” (Id.) The hearing officer

stated that he listened to the audio recording pursuant to Mr. Stokes’s request and that

it “supports CR in its entirety.” (Id.) Based on the conduct report, the audio recording,

evidence from witnesses, and the confidential information submitted from Analyst

White’s investigation, the hearing officer found Mr. Stokes guilty. (Id.) He lost 30 days

of earned-time credits. (Id.) His administrative appeals were denied. (ECF 5-6.)

       When prisoners lose earned-time credits in a disciplinary proceeding, the

Fourteenth Amendment Due Process Clause guarantees them certain procedural

protections: (1) at least 24 hours advance written notice of the charge; (2) an opportunity

to be heard before an impartial decision-maker; (3) an opportunity to call witnesses and

present documentary evidence when consistent with institutional safety and

correctional goals; and (4) a written statement by the fact-finder of evidence relied on

and the reasons for the disciplinary action. Wolff v. McDonnell, 418 U.S. 539 (1974). To

satisfy due process, there must also be “some evidence” to support the hearing officer’s

decision. Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 455 (1985).

       Mr. Stokes raises three claims in his petition: (1) that the evidence of his guilt was

insufficient; (2) that he was denied the right to present evidence in his defense; and (3)

that the hearing officer was not impartial. (ECF 1 at 2-3.)


                                               3
USDC IN/ND case 3:19-cv-00457-JD-MGG document 15 filed 08/28/20 page 4 of 7


       Turning first to the sufficiency of the evidence, there only needs to be “some

evidence” to support the hearing officer’s decision to satisfy due process. Hill, 472 U.S.

at 455. As the Seventh Circuit has explained:

       This is a lenient standard, requiring no more than a modicum of evidence.
       Even meager proof will suffice, so long as the record is not so devoid of
       evidence that the findings of the disciplinary board were without support
       or otherwise arbitrary. . . . It is not our province to assess the comparative
       weight of the evidence underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000). Mr. Stokes was found guilty of

violating B-220, which prohibits the following:

       Engaging in or possessing materials used for unauthorized financial
       transactions. This includes, but is not limited to, the use or possession of
       identifying information of credit cards, debit cards, or any other card used
       to complete a financial transaction. This includes the discussion of
       engaging in unauthorized financial transaction(s) with any other person.

(ECF 5-8 at 6.) The conduct report, the confidential information from the investigation,

and the audio recording, which the court has reviewed in its entirety, provide some

evidence that Mr. Stokes was engaging in an unauthorized financial transaction when

he obtained a debit card number from Ms. Reyes. Although Mr. Stokes protests that he

is innocent and that Analyst White’s account was not credible, it is not the province of

this court to reweigh the evidence to make its own determination of guilt or innocence.

Webb, 224 F.3d at 652.

       He next claims that he was denied the right to evidence. (ECF 1 at 2.) The record

reflects that at screening, he requested a witness statement from Investigator Lessner,

which was obtained and considered. (ECF 5-4; ECF 5-5.) He also requested that the

hearing officer listen to the audio recording, which he did. (ECF 5-5.) He appeared to


                                             4
USDC IN/ND case 3:19-cv-00457-JD-MGG document 15 filed 08/28/20 page 5 of 7


request that the hearing officer conduct his own inquiry to determine “how many #s in

a green dot.” (ECF 5-2.) Prisoners have a right to submit relevant exculpatory evidence,

but they do not have the right to the creation of evidence that does not already exist.

Wolff, 418 U.S. at 556. Additionally, there is material from Analyst White showing that

she verified through an external source that the numbers mentioned during the phone

call were a working debit card number. (ECF 7.) He has not shown that his rights were

violated.

       Within this claim, Mr. Stokes also claims that the hearing officer refused to

consider documentary evidence that exonerated him from the charge. (ECF 1 at 2.) He

appears to be referring to Ms. Reyes’ phone bill, which he claims to have brought to the

hearing to show that 612-213-5893 was a working phone number, as the bill listed

incoming and outgoing calls to that number. (See ECF 5-6 at 2-3, 7.) Prisoners only have

a right to present exculpatory evidence. Rasheed-Bey v. Duckworth, 969 F.2d 357, 361 (7th

Cir. 1992). “Exculpatory” in this context means evidence that “directly undermines the

reliability of the evidence in the record pointing to [the prisoner’s] guilt.” Meeks v.

McBride, 81 F.3d 717, 720 (7th Cir. 1996). The phone bill would not have exculpated him

from the charge, as 612-213-5893 is not one of the numbers mentioned during the phone

call with Ms. Reyes. He has not demonstrated a due process violation.

       In his traverse, he appears to complain that the numbers mentioned during the

call with Ms. Reyes were not turned over to him during the hearing process. (ECF 12-1

at 2.) The court finds this argument unpersuasive, as Mr. Stokes clearly had the

numbers in his possession; Ms. Reyes gave them to him during the phone call, and it


                                              5
USDC IN/ND case 3:19-cv-00457-JD-MGG document 15 filed 08/28/20 page 6 of 7


can be gathered from the audio recording that he was writing them down as they

spoke. To the extent he is arguing that they should have been given to him a second

time because the hearing officer considered them, he did not have a right to personally

review all the evidence considered by the hearing officer. White v. Ind. Parole Bd., 266

F.3d 759, 767 (7th Cir. 2001). That is because “prison disciplinary boards are entitled to

receive, and act on, information that is withheld from the prisoner and the public.” Id.

The court has reviewed the audio recording and the confidential information from

Analyst White’s investigation, which included the numbers at issue and verification

that they constituted a working debit card number. The court concludes that disclosure

of this information to Mr. Stokes could jeopardize institutional safety and reveal

investigative techniques. See Wolff, 418 U.S. at 566; Jones v. Cross, 637 F.3d 841, 847 (7th

Cir. 2011). Indeed, giving Mr. Stokes a working debit card number would defeat the

purpose of disciplinary rule B-220. Further, there is nothing in either the audio

recording or the confidential information submitted by Analyst White that would have

aided in Mr. Stokes’s defense. See Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003)

(denial of evidence is considered harmless unless the evidence would have aided the

inmate’s defense). He has not established a due process violation.

       Finally, Mr. Stokes claims that the hearing officer was not impartial. (ECF 1 at 3.)

Prison adjudicators are “entitled to a presumption of honesty and integrity,” and “the

constitutional standard for improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th

Cir. 2003). Due process prohibits a prison official who was personally and substantially

involved in the underlying incident from acting as a decisionmaker in the case. Id. Due


                                              6
USDC IN/ND case 3:19-cv-00457-JD-MGG document 15 filed 08/28/20 page 7 of 7


process is not violated simply because the hearing officer knew the inmate, presided

over a prior disciplinary case, or had some limited involvement in the event underlying

the charge. Id.

       There is nothing in the record to suggest that the hearing officer was involved in

any way in the events underlying the charge. Mr. Stokes appears to argue that the

hearing officer was biased because he found him guilty even though the evidence was

insufficient. An adverse ruling does not establish improper bias. Liteky v. United States,

510 U.S. 540, 555 (1994). Moreover, as outlined above, there was constitutionally

sufficient evidence in the record to support the hearing officer’s decision. Mr. Stokes has

not overcome the presumption that the hearing officer was impartial.

       For these reasons, the court DENIES the habeas corpus petition (ECF 1), and

DIRECTS the clerk to enter judgment in this case.

       SO ORDERED on August 28, 2020

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             7
